                 Case 3:19-mj-70176-LB Document 5 Filed 02/21/19 Page 1 of 2

                                          United States District Court
                                        NORTHERN DISTRICT OF CALIFORNIA
                                              SAN FRANCISCO DIVISION


       United States of America,                              Case No.       3 I "7 ^             I^
                       Plaintiff,                             STIPULATED ORDER EX
                  V.                                          UNDER THE SPEEDY TRI

    ^ 0t\-»n 4-^ ^                                                                                FEB 21 2019
                       defendant(s).
                                                                .                                 SUSAN
                                                                                                  ^     YSOONG
For the reasons stated by the parties on the record on O. / ^\               the court excjljgf
Trial Act from "2. |2>a \\S         to 3\\^/                        finds that the ends ofjustice serve.
continuance outweigh the best interest ofthe public and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A). The court makes this finding and bases this continuance on the following factor(s):
              Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
              ^eeSU.S.C. §3161(h)(7)(B)(i).

              The case is so unusual or so complex, due to [check applicable reasons]          the number of
              defendants,          the nature ofthe prosecution, or        the existence ofnovel questions offact
              or law. that it is unreasonable to expect adequate preparation for pretrial proceedings orthe trial
              itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).
              Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
              taking into account the exercise ofdue diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).
              Failure to grant a continuance would unreasonably deny the defendant continuity ofcounsel, given
              counsel's other scheduled case commitments, taking into account the exercise ofdue diligence.
              See 18 U.S.C. § 3l61(h)(7)(B)(iv).


     A        Failure to grant a continuance would unreasonably deny the defendant thereasonable time
              necessary for effective preparation, taking into account the exercise ofdue diligence.
              See 18 U.S.C. § 3161(h)(7)(B)(iv).

              With the consent ofthe defendant, and taking into account the public interest in the prompt
              disposition of criminal cases, the court sets the preliminary hearing to the date set forth in the first
              paragraph and —based on the parties' showing ofgood cause —finds good cause for extending
              the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for
             extending the 30-day time period for an indictment under the Speedy Trial Act (based on the
             exclusions set forth above). See Fed. R. Crim. P. 5-1; 18 U.S.C. § 3161(b).
      IT IS SO ORDERED.

      DATED:
                                                             CAUREL BEELER
                                                             United States Magistrate Judge



                        Attorney for Defendant               Assistant United    States Attorney
Case 3:19-mj-70176-LB Document 5 Filed 02/21/19 Page 2 of 2
